Citation Nr: 1447315	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-10 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for diabetes mellitus.  

2.  Entitlement to service connection for renal cell cancer.  

3.  Entitlement to service connection for colorectal cancer with metastasis to the liver and lungs (also claimed as abdominal cancer).  

4.  Entitlement to service connection for coronary artery disease.  

5.  Entitlement to nonservice-connected burial benefits.  




REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had active military service from May 1967 to June 1969.  He died in August 2011.  The appellant is the Veteran's surviving spouse and has been substituted for the Veteran in this appeal.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, as well as VA's Pension Management Center (PMC) at the RO in Milwaukee, Wisconsin.  

In July 2013, the appellant withdrew her request for a Board videoconference hearing.  

The Board notes that the appellant's application for dependency and indemnity compensation (DIC) was received by Milwaukee PMC in November 2011.  A letter to the appellant in November 2012 provided her notice of the relevant statute pertaining to substitution, 38 U.S.C.A. § 5121A.  In a January 2013 letter, the agency of original jurisdiction (AOJ) notified the appellant that she had been substituted for the Veteran with regard to his pending claims.  The Board finds the appellant's substitution on behalf of the Veteran to be proper.  See 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013); 79 Fed. Reg. 52,983 (Sept. 5, 2014) (codified at 38 C.F.R. § 3.1010).  (Parenthetically, an application for DIC benefits is deemed to include a request for substitution if a claim for periodic monetary benefits was pending before the AOJ or the Board at the time of the claimant's death.  Id.)

Also in March 2010 the AOJ denied the Veteran's claims of service connection for renal cell cancer and for colorectal cancer.  The Veteran was provided notice of the adverse rating decision on March 26, 2010.  The Veteran requested that his claim be reconsidered and submitted additional medical evidence.  The AOJ reconsidered the Veteran's claims in a March 2011 rating decision and continued its previous denial.  The Veteran's notice of disagreement (NOD) to the adverse rating was received by the AOJ on April 19, 2011.  The Board notes that the Veteran's April 2011 NOD was more than one year after he received notice of the initial March 2010 rating decision denying his claims.  The filing of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating or completing an appeal from that determination.  See 38 C.F.R. § 20.304 (2014).  Nonetheless, the Board's review of the additional evidence submitted by the Veteran reflects it to be new and material.  See 38 C.F.R. § 3.156(b) (2014).  The evidence documents a confirmed diagnosis of lung cancer.  The rating decision of March 2010 noted that the evidence did not show a diagnosis of lung cancer.  As such, the Board will liberally accept the additional evidence submitted to the AOJ as new and material with respect to the Veteran's claims.  As such, the March 2010 rating decision is not final.  

Otherwise, the Veteran submitted a timely VA Form 9 (Appeal to Board of Veterans' Appeals) perfecting for appeal his petition to reopen the claim of service connection for diabetes mellitus.  His claim was certified to the Board by the AOJ.  Prior to a Board decision in that claim the Veteran died.  The Board dismissed the Veteran's appeal in October 2011.  

Also, with respect to the previously referenced March 2011 rating decision, the AOJ denied the Veteran's claim for service connection for coronary artery disease in addition to the claims for renal cell cancer and for colorectal cancer (with metastasis to the liver and lungs).  The Veteran filed an NOD in April 2011 as to all the issues and the AOJ in response issued a statement of the case (SOC) in June 2011.  Prior to his death in August 2011, neither the Veteran nor his representative had submitted a VA Form 9 or any other document that would necessarily be construed as a substantive appeal perfecting his appeal as to the issues.  

The Board notes that both evidence and argument have been received by the appellant within the time remaining in the Veteran's one-year appeal period since the March 2011 rating that is reasonably construed as perfecting the appeal for service connection for renal cell cancer and for colorectal cancer (with metastasis to the liver and lungs).  See also 79 Fed. Reg. 52,983 (Sept. 5, 2014) (codified at 38 C.F.R. § 3.1010(f)(3)) (The substitute must complete any action required by law or regulation within the time period that would have been remaining for the claimant to take such action on the date of his or her death.  The time remaining to take such action will start to run on the date of the mailing of the decision granting the substitution request).  However, the record on appeal does not reflect any argument or evidence supportive of the claim for service connection for coronary artery disease.  Nonetheless, the AOJ appears to have accepted the issue as being on appeal for the purpose of the appellant's substitution and issued the appellant a January 2013 supplemental statement of the case (SSOC) discussing the claim.  In light of this fact, the Board accepts the claim of service connection for coronary artery disease as being in appellate status.  See e.g. Beyrle v. Brown, 9 Vet .App. 24, 28 (1996) (although the record did not contain any evidence that the veteran filed a substantive appeal, the Board's adjudication of the claims constituted a waiver of the substantive appeal requirement).  

Also, the Board notes that the appellant has perfected an appeal for nonservice-connected burial benefits.  While the appellant's VA Form 9 identified both service connected and nonservice-connected burial benefits, the AOJ has only adjudicated the issue of nonservice-connected burial benefits.  Thus, only the claim of nonservice-connected pension is pending before the Board.  In a related March 2012 SOC, the AOJ notified the appellant that as she had requested to be substituted for the Veteran, if she prevailed on any pending appeal then the AOJ would revisit the issue of burial benefits, which presumably would include service-connected burial benefits.  

Finally, the appellant's claim of service connection for the cause of the Veteran's death was denied by the AOJ in August 2012.  The appellant did not appeal that decision.  

The claim for service connection for diabetes mellitus, on the merits; the claims for service connection for renal cell cancer and for colorectal cancer (with metastasis to the liver and lungs); as well as the claim for nonservice-connected burial benefits are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  By a June 2006 rating decision, the AOJ denied the Veteran's claim for service connection for diabetes mellitus.  The Veteran was notified of the decision but did not appeal.  

2.  Evidence received since the AOJ's June 2006 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for diabetes mellitus, and it raises a reasonable possibility of substantiating the claim.  

3.  At no time during the current appeal has coronary artery disease been shown.  


CONCLUSIONS OF LAW

1.  A June 2006 rating decision that denied the Veteran's claim for service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2014).

2.  New and material evidence has been received, and the claim for service connection for diabetes mellitus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).  

3.  Coronary artery disease was not incurred in or aggravated by active duty service nor was the disability shown within the first post-service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I. Duties to Notify and Assist

All notification and development action needed to arrive at a decision on the claim for service connection for coronary artery disease has been accomplished.  As will be discussed in more detail below, the petition to reopen the claim of service connection for diabetes mellitus has been granted.  

The Board notes that with regard to the duties to the notify and assist as they pertain to the appellant (as a substitute for the Veteran), VA will send notice to the appellant under 38 C.F.R. § 3.159 (Department of Veterans Affairs assistance in developing claims) only if the required notice was not sent to the deceased claimant or if the notice sent to the deceased claimant was inadequate.  See 79 Fed. Reg. 52,983 (Sept. 5, 2014) (codified at 38 C.F.R. § 3.1010(f)(1)).  Additionally, a substitute has the same rights regarding hearings, representation, appeals, and the submission of evidence as would have applied to the claimant had the claimant not died.  However, rights that may have applied to the claimant prior to death but which cannot practically apply to a substitute, such as the right to a medical examination, are not available to the substitute.  The substitute must complete any action required by law or regulation within the time period that would have been remaining for the claimant to take such action on the date of his or her death.  See 79 Fed. Reg. 52,983 (Sept. 5, 2014) (codified at 38 C.F.R. § 3.1010(f)(3)).

The Veteran did not file a claim for service connection for coronary artery disease.  The claim was initiated by the AOJ.  In an October 2010 letter, the AOJ notified the Veteran that a special review of his claims folder was being conducted related to his presumed exposure to herbicides (Agent Orange) in Vietnam and the inclusion of additional disabilities (to include coronary artery disease) to the list of presumptive conditions related to such exposure.  In the October 2010 letter the Veteran was notified of the evidence needed to substantiate his claim, as well as what evidence, if any, would be obtained by the claimant and which evidence, if any, would be retrieved by VA.  In particular, the AOJ notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  It requested that the Veteran identify any medical providers from whom he wanted the AOJ to obtain and consider evidence.  Furthermore, the letter provided the Veteran notice regarding the assignment of effective dates and disability rating elements.  Thereafter, the Veteran was afforded the opportunity to respond.  

The October 2010 letter did not necessarily inform the Veteran of the legal criteria governing his claim (i.e. requirements for establishing service connection).  Nonetheless, the Veteran had been placed on notice of the requirements for establishing service connection in earlier notice letters for other claims, to include his claims for service connection for cancer.  The Board concludes that sufficient notice pertaining to the claim of service connection for coronary artery disease was provided to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696, 1704-05 (2009) (holding that notice errors must be examined in the context of the facts of the particular case to determine whether they are prejudicial).  

Otherwise, VA has adequately fulfilled its obligation to assist in obtaining the evidence necessary to substantiate the claim for service connection for coronary artery disease on appeal.  The Veteran's service treatment records (STRs) are associated with the claims folders, as are his identified VA treatment records and private records.  The Veteran was provided a VA examination in November 2010.  The appellant has also been provided an opportunity to submit additional evidence in support of the claim of service connection for coronary artery disease but has not done so.  As referenced previously, the appellant was scheduled for a Board videoconference hearing but withdrew her request for the hearing.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim on appeal.  

II. Analysis

New and Material Evidence-Diabetes Mellitus

In January 2006, the Veteran filed his original claim for service connection for diabetes mellitus.  In a March 2006 statement the Veteran reported that he had been examined at the VA Medical Center (VAMC) in Memphis, Tennessee and found to have diabetes mellitus.  The AOJ obtained the Veteran's VA records dated from October 2005 to May 2006.  In particular, an October 2005 record reflected that a laboratory finding identified the Veteran's glucose as 129.  It was noted that a second test was necessary to confirm a diagnosis of diabetes mellitus.  The clinician's impression was glucose intolerance versus diabetes mellitus.  A subsequent VA treatment record, dated later in October 2005, identified that the Veteran had a two hour glucose result of 49 and that this was a critical lab value.  

In a May 2006 VA treatment record, the Veteran was noted to report that he was unsure about a diagnosis of diabetes mellitus.  He reported that he was told he was diabetic although he did not follow any diabetic diet.  The clinician's assessment was glucose intolerance.  The treatment record noted under "diabetic ASA screen" that "The diagnosis of diabetes is incorrect, therefore provider has inactivated all diabetic reminders for one year."  

In a June 2006 rating decision the AOJ denied the Veteran's claim, finding no evidence that the Veteran had diabetes mellitus.  The Veteran was notified of the decision but did not appeal; thus, the May 2002 rating decision became final.  38 U.S.C.A. § 7105.  

In January 2008, the Veteran sought to reopen his claim.  Under pertinent legal authority, VA may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the evidence received could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to the Court's holding in Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist to provide a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court also has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold," and "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117.  

The evidence since the June 2006 final rating decision includes a September 2008 VA primary care record which notes the Veteran's past medical history as reflecting diabetes mellitus, type II; as well as other abnormal glucose.  A blood glucose laboratory finding at that time was reported as 90.  Otherwise, blood glucose laboratory findings were reported in the Veteran's VA and private medical records.  A majority of the findings show what appears to be normal or, at worst, pre-diabetic (i.e. below 125) glucose levels.  Also, while a VA laboratory glucose finding from December 2009 is reported as 144, a later private laboratory blood glucose finding in August 2010 is reported as 104.  

In a report of October 2010 VA heart disease examination, the Veteran's past medical history as included hyperglycemia.  (Parenthetically, hyperglycemia is defined as abnormally increased glucose in the blood, such as in diabetes mellitus.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 901 (31st ed. 2007).)  

Also, the Veteran submitted a November 2005 letter from the VAMC Memphis, not previously of record, which noted the following:

As discussed at the conclusion of your visit, results of your examination and laboratory tests indicate Agent Orange cause: Diabetes type II.

In this case, the evidence received subsequent to the final June 2006 rating decision includes a blood glucose laboratory finding of 144 in December 2009 that would appear to be consistent with a finding of diabetes mellitus.  Also, the October 2010 VA examination reflects a past history of hyperglycemia, a condition can be associated with diabetes mellitus.  Furthermore, the November 2005 letter from the VA to the Veteran also notes a diagnosis of diabetes mellitus.  This identified evidence is favorable to the Veteran's claim.  The Board finds this evidence to be new and also to be material-the evidence relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for diabetes mellitus.  In other words, the evidence raises the possibility that the Veteran may indeed have been suffering from diabetes mellitus prior to his death.  The lack of a diagnosis of diabetes mellitus was the reason for the AOJ's denial of the claim in June 2006.  In light of the current evidence and taking into consideration the low threshold required for reopening, the Board finds that the evidence is sufficiently material to reopen the Veteran's claim for service connection for diabetes mellitus.  Shade, 24 Vet. App. at 117.

At this point, the Board cannot adjudicate the reopened claim of service connection for diabetes mellitus, as further development of the claim is necessary prior to a final adjudication.  In this regard, the Board must rely on independent medical evidence to support its findings and cannot render a decision based on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The specific evidentiary development needed is discussed in detail in the remand below.  



Service Connection-Coronary Artery Disease

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  
Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran served in the Republic of Vietnam during the Vietnam War; as such, he is presumed to have been exposed to herbicides agents (Agent Orange).  Ischemic heart disease, which includes coronary artery disease, is a presumptive condition listed as being related to herbicide exposure.  38 C.F.R. § 3.309(e).  Additionally, service connection is also warranted if coronary artery disease (i.e. arteriosclerosis) manifests within the first post-service year.  38 C.F.R. § 3.309(a).  

A review of the Veteran's STRs does not reflect any diagnosis or treatment for coronary artery disease or any other form of ischemic heart disease.  Post-service medical evidence documents the Veteran's treatment for pericarditis/pericardial effusion.  In a report of October 2010 VA heart disease examination, the examiner noted the Veteran's medical history.  It was noted that the Veteran was not a candidate for an exercise stress test due to his cancer and its treatment.  An electrocardiogram revealed a normal sinus rhythm and left ventricular hypertrophy.  Coronary artery disease was not found by the examiner nor was any other form of ischemic heart disease.  Otherwise, neither the Veteran nor the appellant has submitted any medical evidence documenting a clinical finding and/or diagnosis for coronary artery disease.  

Therefore, the Board finds that the evidence does not support a finding of a diagnosis of coronary artery disease.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (the absence of proof of a present disability there can be no valid claim.).  At the very least, the evidence must show that, at some point during the appeal period the Veteran has the disability for which benefits are being claimed.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a claim for service connection may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Here, there is no competent medical evidence reflective of coronary artery disease, or other form of ischemic heart disease, at any time during the appeal period.  

Furthermore, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case-whether the Veteran has coronary artery disease, falls outside the realm of common knowledge or expertise of the appellant.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  

Consequently, the Board concludes that the preponderance of the evidence is against the claim of service connection for coronary artery disease.  In this regard, at no time during the appeal period has a diagnosis of coronary artery disease been shown.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not assist the appellant in prosecuting the Veteran's claim, and the claim is denied.  See 38 U.S.C.A §5107.  



(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received, the claim of entitlement to service connection for diabetes mellitus is reopened; to that limited extent, the appeal of this issue is granted.  

Service connection for coronary artery disease is denied.  


REMAND

In disability compensation claims the Secretary must provide a VA medical examination or opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A(d)(2).  The Court further characterized the third requirement of "an indication" that a disability "may be" associated with service as a "low threshold."  McLendon, 20 Vet. App. at 83.  

Concerning the claims for service connection for colorectal cancer (with metastasis to the liver and lungs), the appellant has submitted speculative, but favorable, medical opinions from two physicians.  In an August 2011 letter from L. Goff, MD, it was noted:

[The Veteran] is a patient previously under my care for colorectal cancer.  By his report, he was exposed to Agent Orange, which is a carcinogen.  Exposure to this carcinogen raises the concern that this may be a causative element in the development of his terminal colorectal cancer.  

In a letter dated later in August 2011 from W. K. Walsh, MD, the following was noted:

I am writing this letter on behalf of [the Veteran] that the possibility is as likely as is not that the cause of this type [of] rectal cancer did result from exposure to urban insecticides while [the] veteran was serving in the military in Vietnam.  

In light of the above opinions, the Veteran's claims folders should be reviewed by an oncologist or other qualified medical clinician and an opinion rendered as to the medical probabilities that the Veteran's colorectal cancer and/or renal cell cancer is related to his period of service to include presumed exposure to herbicide agents (Agent Orange) in the Republic of Vietnam.  While the above August 2011 opinions do not specifically address renal cell cancer, the Board will liberally construe the opinion of Dr. Goff, with her reference to Agent Orange as a carcinogen, as identifying a possible connection between renal cell cancer and presumed exposure to herbicides agents.  This is consistent with the low threshold standard for obtaining a medical opinion per McLendon, supra.  

With regard to diabetes mellitus, the Board is mindful that the medical evidence does not appear to reflect that the Veteran suffered from diabetes mellitus at any time prior to his death.  While there are references to a history of diabetes mellitus and the November 2005 VA letter appears to indicate that the Veteran had diabetes mellitus, the above noted May 2006 VA primary care note identifies that a diagnosis of diabetes was a mistake.  However, a laboratory blood glucose finding in December 2009 was 144, which would appear consistent with a finding of diabetes mellitus.  Although a later laboratory blood glucose finding was noted as 104 in August 2010, the October 2010 VA examiner noted the Veteran's history of hyperglycemia, a condition that can be associated with diabetes mellitus.  In light of the evidence and the high laboratory blood glucose reading and as the Board is precluded from rendering its own unsubstantiated medical conclusions, the Veteran's claims folders should be reviewed by an endocrinologist or other qualified medical clinician and an opinion rendered as to whether the evidence supports that the Veteran had diabetes mellitus prior to his death.  

Finally, with regard to burial benefits, the Veteran at the time of his death was not in receipt of VA pension or compensation benefits.  As such, he was not necessarily entitled to burial benefits notwithstanding his combat service in the Republic of Vietnam.  However, the Veteran did have pending compensation claims before the Board and the AOJ when he died in August 2011.  

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which included burial allowances for service-connected and non-service-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the current regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new §§ 3.1700 through 3.1713.  See 79 Fed. 32,653-32,662 (June 6, 2014) (codified at 38 C.F.R. §§ 3.1700 through 3.1713).  The final rule is applicable to claims for burial benefits pending on or after July 7, 2014.  (Parenthetically, the appellant's claim for burial benefits was pending on July 7, 2014.)  

The Board notes that under 38 C.F.R. § 3.1705(b), a claimant is eligible to receive burial benefits for a veteran who, on the date of death had pending a claim for which a person would be eligible to substitute for the deceased veteran under 38 U.S.C. 5121A (substitution in the case of the death of the veteran) and that claim, once processed to completion by the substitute, results in the grant of pension or disability compensation effective before the date of death.  

In light of 38 C.F.R. § 3.1705(b), the appellant's claim for nonservice-connected burial benefits is inextricably intertwined with those claims for service connection for diabetes mellitus, for renal cell cancer, and for colorectal cancer (with metastasis to the liver and lungs), which the appellant is prosecuting in her role as a substitute for the Veteran.  As such, the issue of VA burial benefits on appeal is deferred pending a decision of the appellant's claims for service connection.   

Accordingly, the case is REMANDED for the following action:

1.  Invite the appellant to submit any additional argument or evidence in support of the claims of service connection for diabetes mellitus, for renal cell cancer, and for colorectal cancer (with metastasis to the liver and lungs) on appeal.  She should also be requested to identify any relevant medical evidence that she wishes VA to obtain.  After obtaining the appropriate release of information forms (where necessary), the AOJ should procure the identified records.  If any such records identified by the appellant are unavailable, she should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2014).  

2.  Following completion of the above, a medical opinion should be obtained from an oncologist or other experienced medical clinician as to whether the Veteran's renal cell cancer and/or colorectal cancer (with metastasis to the liver and lungs) was related to his period of military service to include herbicide exposure.  The claims folder, access to Virtual VA, and a copy of this REMAND, must be provided to and reviewed by the examiner.  

The examiner should also review the August 2011 letters from L. Goff, MD and W. K. Walsh, MD (reported above).  In particular, in her letter, Dr. Goff noted that, "Exposure to this carcinogen [Agent Orange] raises the concern that this may be a causative element in the development of [the Veteran's] terminal colorectal cancer."

Following the examiner's review of all of the evidence, he or she must opine as to whether it is more likely than not (i.e., probability greater than 50 percent), that the Veteran's renal cell cancer and/or colorectal cancer (with metastasis to the liver and lungs) was related to his period of military service, to include presumed exposure to Agent Orange in the Republic of Vietnam during the Vietnam War.  

A thorough explanation for the opinion given must be provided.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

3.  Also, a medical opinion should be obtained from an endocrinologist or another experienced medical clinician concerning the Veteran's claim for service connection for diabetes mellitus.  The claims folder, access to Virtual VA, and a copy of this REMAND, must be provided to and reviewed by the examiner.  

A summary of the evidence (also reported in the body of this remand) of record reflects that, an October 2005 VA treatment record documents a laboratory finding which identified the Veteran's blood glucose as 129.  The clinician's impression was glucose intolerance versus diabetes mellitus.  A subsequent VA treatment record, dated later in October 2005, identified that the Veteran had a two hour blood glucose finding of 49 and that this was a critical lab value.  In a May 2006 VA treatment record, the Veteran reported that he was told he was diabetic although he did not follow any diabetic diet.  The clinician's assessment was glucose intolerance.  The treatment record noted under "diabetic ASA screen" that "The diagnosis of diabetes is incorrect, therefore provider has inactivated all diabetic reminders for one year."  

Thereafter, a September 2008 VA primary care record notes the Veteran's past medical history as reflecting diabetes mellitus, type II; as well as other abnormal glucose.  A blood glucose laboratory finding at that time was reported as 90.  Otherwise, laboratory blood glucose findings were reported in the Veteran's VA and private medical records, a majority of the findings showing what appears to be normal or, at worst, pre-diabetic (i.e. below 125) blood glucose findings (see tabbed documents in the claims folders).  A VA laboratory blood glucose finding from December 2009 is reported as 144.  A later private laboratory blood glucose finding in August 2010 is reported as 104.  A report of October 2010 VA heart disease examination notes the Veteran's past medical history as including hyperglycemia.  

Following the examiner's review of all of the evidence, he or she must opine as to whether it is more likely than not (i.e., probability greater than 50 percent), that the medical evidence supports that the Veteran had diabetes mellitus prior to his death.  

A thorough explanation for the opinion given must be provided, to include a discussion of the significance of (or lack thereof) the reported laboratory blood glucose findings.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

4.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issues of service connection for diabetes mellitus, for renal cell cancer, and for colorectal cancer (with metastasis to the liver and lungs) on appeal.  Furthermore, the claim for burial benefits should be reconsidered of the amended regulations for burial benefits found at 38 C.F.R. §§ 3.1700 through 3.1713.  If the benefit sought on appeal remains denied, the appellant and her representative must be provided with an SSOC, which should include notice of 38 C.F.R. §§ 3.1700 through 3.1713.  An appropriate period of time should be allowed for response before return of the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


